Case: 16-17223   Date Filed: 09/18/2017   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17223
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:16-cv-00061-RDP



KERI PUTMAN,

                                                           Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                           (September 18, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
             Case: 16-17223     Date Filed: 09/18/2017    Page: 2 of 14


      Keri Putman appeals the district court’s order affirming the Administrative

Law Judge’s (“ALJ”) denial of disability insurance benefits, pursuant to 42 U.S.C.

§ 405(g). She argues that the ALJ legally erred by giving insufficient weight to the

medical opinion of her treating psychologist and by giving greater weight to the

opinion of a non-examining consulting physician. She also contends that the

Appeals Council failed to properly consider the additional evidence she presented,

and that the ALJ who decided her claim denied her a fair hearing because of his

alleged bias against Social Security claimants. After careful review, we affirm.

                                         I.

      Putman filed an application for disability insurance benefits in October

2012, alleging that she was no longer able to work because of her bipolar disorder

and back problems. Before her purported disability onset date of October 1, 2012,

Putman had worked as a medical assistant and a veterinary technician. After the

Social Security Administration denied her application and her request for

reconsideration, she requested a hearing before an ALJ.

      The ALJ conducted a hearing on Putman’s claim in February 2014. At the

hearing, Putman testified about her physical and mental impairments, including

bipolar depression, anxiety disorder, eating disorders, degenerative disc disease,

and sciatic nerve pain. The ALJ also heard testimony from a vocational expert in

response to various proffered hypothetical scenarios.


                                         2
             Case: 16-17223     Date Filed: 09/18/2017   Page: 3 of 14


      The record before the ALJ included residual functional capacity assessments

from Glen Archibald, M.D., Putman’s treating psychiatrist, and Robert Estock,

Ph.D., a non-examining state-agency consultant; consultative evaluations by

Morton Rickless, M.D., an orthopedic surgeon, and Robert Summerlin, Ph.D., a

psychologist; and Putman’s treatment records.

      In broad terms, Dr. Archibald opined that Putman, because of her bipolar

disorder and back problems, had severe work-related limitations that rendered her

disabled. For instance, Dr. Archibald asserted that she had “marked” limitations in

a number of areas: concentration, persistence, or pace; responding to customary

work pressures; understanding, carrying out, and remembering instructions;

responding appropriately to supervisors and co-workers; and performing simple or

repetitive tasks. It is undisputed that the limitations assessed by Dr. Archibald, if

accepted, would render Putman disabled. Dr. Estock, by contrast, found that

Putman’s limitations were less severe and would not preclude competitive work.

      In April 2014, the ALJ issued a decision denying Putman’s application for

disability insurance benefits, concluding that she was not under a disability from

the alleged onset date, October 1, 2012, through her last insured date, March 31,

2013. The ALJ found that Putman had the following severe impairments: bipolar

disorder I, in partial remission; mild essential tremor (possibly secondary to

medication), in partial remission; asthma; generalized anxiety disorder; eating


                                         3
             Case: 16-17223      Date Filed: 09/18/2017   Page: 4 of 14


disorder (possibly secondary to medication); mild degenerative changes in her

lumbar spine with possible lumbar radiculopathy and sciatica.             But the ALJ

concluded that these impairments, though severe, were not disabling. In arriving at

that conclusion, the ALJ gave “some but not great weight” to the opinion of her

treating psychiatrist, Dr. Archibald, finding that the psychiatrist’s opinion was not

consistent with other evidence in the record. The ALJ found that Dr. Estock’s

assessment was more consistent with the record as a whole.

      Putman appealed the ALJ’s decision to the Appeals Council, which denied

her request for review. With her appeal she submitted evidence of treatment

records from October 2013 to January 2015, but the Appeals Council found that

the evidence did not pertain to the period at issue. She then sought judicial review

from a federal district court, which affirmed both the ALJ’s denial of her request

for benefits and the Appeals Council’s refusal to remand her case to the ALJ.

Putman now brings this appeal.

                                         II.

      “In Social Security appeals, we must determine whether the [ALJ’s] decision

is supported by substantial evidence and based on proper legal standards.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal

quotation marks omitted). Review for substantial evidence is deferential; we must

affirm if there is a reasonable basis in the record for the conclusion reached. See


                                          4
             Case: 16-17223     Date Filed: 09/18/2017   Page: 5 of 14


id. We may not reweigh the evidence or decide the facts anew. Id. And we must

affirm a decision that is supported by substantial evidence even if the evidence

preponderates against the agency’s findings. Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1260 (11th Cir. 2007).

      A claimant must be disabled to be eligible for disability insurance benefits.

42 U.S.C. § 423(a)(1)(E). The ALJ must follow a five-step sequential evaluation

to determine disability. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005);

see 20 C.F.R. § 404.1520(a). As part of this evaluation, the ALJ must consider all

relevant evidence, including medical records, medical opinions, and subjective

testimony. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      Medical opinions are statements from physicians and other medical sources

that reflect judgments about the nature and severity of the claimant’s impairments,

including both symptoms and resulting limitations. Winschel, 631 F.3d at 1178–

79. When evaluating medical opinions, the ALJ must clearly articulate the weight

given to different medical opinions and the reasons for doing so. Id. at 1179.

      The ALJ must give a treating physician’s opinion “substantial or

considerable weight” unless there is “good cause” not to do so. Lewis, 125 F.3d at

1440 (11th Cir. 1997); see 20 C.F.R. § 404.1527(c)(2)(providing that the medical

opinion of a treating source is entitled to “controlling” weight if it “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques


                                         5
             Case: 16-17223    Date Filed: 09/18/2017   Page: 6 of 14


and is not inconsistent with the other substantial evidence” in the record). Such

“good cause” exists “when the: (1) treating physician’s opinion was not bolstered

by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician's opinion was conclusory or inconsistent with the doctor’s own medical

records.” Winschel, 631 F.3d at 1179 (quotation marks omitted).

      The opinions of non-examining physicians, including state agency

psychological consultants like Dr. Estock, are generally entitled to little weight

when contrary to those of examining or treating physicians, “and standing alone do

not constitute substantial evidence.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th

Cir. 1987). Nevertheless, “the ALJ may reject any medical opinion if the evidence

supports a contrary finding.” Id.; Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir.

1985). And in general, the more consistent a physician’s opinion is with the record

as a whole, the more weight an ALJ can place on that opinion.           20 C.F.R.

§ 404.1527(c)(4).

      Putman offers two reason why, in her view, the ALJ legally erred in its

treatment of the medical opinions in the record: (1) the ALJ failed to provide good

cause for giving less than substantial or considerable weight to the opinion of her

treating psychiatrist, Dr. Archibald; and (2) the ALJ improperly gave greater

weight to the contrary opinion of a non-examining agency consultant, Dr. Estock.

We disagree on both points.


                                        6
              Case: 16-17223    Date Filed: 09/18/2017    Page: 7 of 14


      First, substantial evidence supports the ALJ’s decision to give Dr.

Archibald’s opinion “some but not great weight,” because the severe limitations in

his assessment were inconsistent with or not supported by the record as a whole.

While Dr. Archibald found that Putman was markedly limited in her ability to

interact with authority figures such as supervisors, Putman herself reported that she

had no difficulty getting along with authority figures. See Phillips v. Barnhart,

357 F.3d 1232, 1241 (11th Cir. 2004) (concluding that an ALJ provided good

cause for giving a treating physician’s opinion less weight in part because it was

inconsistent with the claimant’s self-reports). Similarly, the ALJ cited the fact that

Dr. Rickless reported in his January 2013 physical evaluation that Putman “stated

she stopped working due to her inability to lift the dogs and not because of her

being bipolar.” The ALJ found that Putman’s statement, as reported, “greatly

contradict[ed] the psychiatrist’s opinion,” which indicated that Putman had stopped

working because of her bipolar disorder.

      With regard to concentration, persistence, or pace, while Dr. Archibald

found marked limitations, the evidence supported a contrary finding.              Dr.

Summerlin, who conducted a consultative psychological evaluation of Putman,

found that her remote memory was generally intact and that testing reflected that

she had “adequate attention and concentration.” And the record supports the ALJ’s

finding that, “[a]lmost without variation, the claimant’s neurological examinations


                                           7
                Case: 16-17223     Date Filed: 09/18/2017      Page: 8 of 14


indicated no subjective or objective deficit in memory or any other facet of mental

functioning.”

       Contrary to Putman’s assertion, Dr. Summerlin’s evaluation does not

contradict the ALJ’s finding that no doctor other than Dr. Archibald “reported any

diminished mental capacity.”         To be sure, Dr. Summerlin noted that Putman

“experienced significant variations in mood control,” which “could be viewed as a

significant impediment to full-time, productive employment.” 1 But that finding

does not suggest that Dr. Summerlin found any limits in Putman’s mental capacity.

In fact, the evaluation suggests the opposite. The doctor found that “[h]er abstract

thinking ability, fund of general information, calculating skills, and vocabulary

were reflective of an individual with average intelligence and post-high school

training”; that “[h]er thought processes were logical, coherent, and focused”; and

that “her thought content was responsive to questioning and without evidence of

interference from a psychotic process.”

       Finally, although we understand Putman’s concern that the ALJ may have

overemphasized records from her neurologists regarding largely unrelated issues, a

review of the ALJ’s decision as a whole shows that these records were just one of

many reasons the ALJ offered for giving Dr. Archibald’s assessment less than

       1
         Although Putnam does not directly challenge the ALJ’s treatment of Dr. Summerlin’s
evaluation, we note that the ALJ did not err in giving Dr. Summerlin’s opinion less than great
weight because his opinion as to whether Putnam could work was “equivocal at best.”


                                              8
               Case: 16-17223        Date Filed: 09/18/2017      Page: 9 of 14


substantial weight.2 As discussed above, the ALJ articulated several reasons for

giving less weight to Dr. Archibald’s opinion, and we conclude that the ALJ’s

determination that Putman did not have more than moderate functional limitations

is supported by substantial evidence.

       We also observe that the ALJ could have disregarded Dr. Archibald’s

assessment on the basis that it was wholly conclusory. Although Dr. Archibald

opined that Putman was unable to work and that she was markedly limited in

several functional areas, the psychiatrist gave no explanation to support these

opinions, even though the form that he used asked him to describe the symptoms,

clinical signs, and laboratory findings which were the bases for the limitations.

       In sum, we cannot say that the ALJ erred in giving some but not great

weight to Dr. Archibald’s opinion.

       Second, the ALJ did not give undue weight to the opinion of the non-

examining doctor, Dr. Estock. While opinions of non-examining physicians are

generally entitled to little weight when contrary to those of examining or treating

physicians, “and standing alone do not constitute substantial evidence,” “the ALJ

may reject any medical opinion if the evidence supports a contrary finding.”

Sharfarz, 825 F.2d at 280; Sryock, 764 F.2d at 835. Here, the ALJ gave reasons
       2
          While we see no issue with the ALJ’s reliance on findings from mental status or
psychiatric exams conducted by Putnam’s neurologists, that Putnam reported the “resolution of
most complaints” to her neurologists cannot be construed as saying anything about her bipolar
and anxiety disorders, since it is clear in context that she was referring to only the issues for
which she was seeing the neurologists, which were tremors and vision problems.
                                               9
             Case: 16-17223    Date Filed: 09/18/2017   Page: 10 of 14


independent of Dr. Estock’s opinion for giving less than substantial weight to Dr.

Archibald’s opinion, and those reasons were supported by substantial evidence.

Because the ALJ reasonably concluded that the record as a whole did not support

the severity of the limitations assessed in Dr. Archibald’s opinion, the ALJ

likewise reasonably concluded that Dr. Estock’s less severe opinion was more

consistent with the record as a whole. See 20 C.F.R. § 404.1527(c)(4).

      Moreover, even if the non-examining doctor did not review all of Putman’s

medical records before making his RFC determination, he cited portions of the

record in support of his conclusions, and the ALJ, who made the ultimate

determination, had access to the entire record as well as Putman’s testimony. The

ALJ explained that “the evidence received into the record at the hearing level did

not provide any new or material information” that would alter his findings about

Putman’s functional limitations. Having reviewed the records on which Putman

relies, we cannot say that the ALJ’s assessment was unreasonable.

                                       III.

      Next, Putman argues that the Appeals Council improperly refused to

consider new, material treatment records relevant to her disability application. We

review de novo the Appeals Council’s refusal to consider additional evidence. See

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015).




                                        10
              Case: 16-17223       Date Filed: 09/18/2017      Page: 11 of 14


       With a few exceptions, a Social Security claimant is allowed to present new

evidence at each stage of the administrative process, including before the Appeals

Council. Id. at 1320. Where the evidence submitted by the claimant is “new,

material, and chronologically relevant,” the Appeals Council must consider it. Id.

When the Appeals Council erroneously refuses to consider evidence, it commits

legal error and remand is appropriate. Id. at 1320–21.

       Ordinarily, new evidence is “chronologically relevant” if “it relate[s] to the

period on or before the date of the administrative law judge hearing decision.” 20

C.F.R. § 404.970(c). In this case, however, the relevant date for determining

chronological relevance is not the date of the ALJ’s decision, which was in

February 2014, but rather Putman’s last insured date, which was March 31, 2013.

That earlier date controls because Putman’s claim for disability insurance benefits

depends on her “demonstrat[ing] disability on or before the last date for which she

were insured.” Moore, 405 F.3d at 1211; see Demandre v. Califano, 591 F.2d

1088, 1090 (5th Cir. 1979) (“If a claimant becomes disabled [a]fter [s]he has lost

insured status, [her] claim must be denied despite [her] disability.”). 3                New

evidence is “material” when it is “relevant and probative so that there is a

reasonable possibility that it would change the administrative result.” Milano v.

Bowen, 809 F.2d 763, 766 (11th Cir. 1987).

       3
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              11
             Case: 16-17223      Date Filed: 09/18/2017   Page: 12 of 14


      Here, the Appeals Council did not err in refusing to consider the additional

treatment records that Putman submitted. The records show that Putman received

lumbar epidural injections on four occasions from October 2013 to July 2014 and

that she was diagnosed with anorexia by Dr. Archibald in March 2014 after losing

65 pounds from February through May 2014. The earliest new treatment record is

from just over six months after her date last insured, and the anorexia diagnosis is

from nearly a year after that date. Thus, the new treatment records, on their face,

are not relevant to the period at issue.

      Under certain circumstances, medical examinations conducted after the

ALJ’s decision may still be chronologically relevant if they relate to a time on or

before the ALJ’s decision or the date last insured, but no such circumstances are

present here. See Washington, 806 F.3d at 1322–23. In Washington, we held that

the opinion of a psychologist who examined the claimant after the ALJ’s decision

was chronologically relevant when the psychologist stated in his opinion that his

conclusions were based on, among other things, his review of the medical records

from the period before the ALJ’s decision. See id.          Here, however, Putman

identifies nothing in the records to show that they relate to the period at issue. Nor

does she provide any explanation of how these records would have changed the

administrative result. See Milano, 809 F.2d at 766.




                                           12
             Case: 16-17223     Date Filed: 09/18/2017   Page: 13 of 14


      Accordingly, the Appeals Council did not err in refusing to consider the

treatment records Putman submitted.

                                         IV.

      Finally, Putman claims that the ALJ who denied her claim is biased against

Social Security claimants and that she was denied a fair hearing as a result. She

notes that the ALJ’s approval rate is significantly lower than the average approval

rate among other ALJs in Alabama.

      A Social Security claimant is entitled to a hearing that is both full and fair.

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). The ALJ plays a “crucial

role in the disability review process” and has a duty to “develop a full and fair

record” and to “carefully weigh the evidence, giving individualized consideration

to each claim.” Id. at 1401. Because the ALJ’s decision “will usually be the final

word on a claimant’s entitlement to benefits,” the ALJ’s impartiality is “integral to

the integrity of the system.” Id. The ALJ thus must “not conduct a hearing if he or

she is prejudiced or partial with respect to any party or has any interest in the

matter pending for decision.” Id. at 1400 (quoting 20 C.F.R. § 404.940).

      A presumption exists that judicial and quasi-judicial officers such as ALJs

are unbiased.    See Schweiker v. McClure, 456 U.S. 188, 195 (1982).           “This

presumption can be rebutted by a showing of conflict of interest or some other

specific reason for disqualification.” Id.


                                             13
                Case: 16-17223   Date Filed: 09/18/2017   Page: 14 of 14


      Here, Putman has failed to demonstrate that the ALJ was biased in his

handling of her case. Putman has not demonstrated that the ALJ failed to develop

a full and fair record or carefully weigh the evidence, giving individualized

consideration to each claim. Putman argues that the ALJ failed to properly weigh

the medical opinions in the record, but, as we have established above, the ALJ did

not err in the weight assigned to the medical opinions at issue. Putman points to no

other specific instances of bias in her case. And without some particularized

showing of a reason for disqualification, a generalized assumption of bias derived

from the ALJ’s low approval rate is insufficient to rebut the presumption of

impartiality.     See id. at 195–96 (states that “generalized assumptions” are

insufficient to rebut the presumption).

                                          V.

      For the reasons stated, we AFFIRM the district court’s order affirming the

ALJ’s denial of Putman’s claim for disability insurance benefits.




                                          14